 


109 HR 5044 IH: Veterans Health Benefits Voluntary Option Act of 2006
U.S. House of Representatives
2006-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5044 
IN THE HOUSE OF REPRESENTATIVES 
 
March 29, 2006 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow taxpayers to designate that income tax overpayments be paid over for veterans’ health benefits. 
 
 
1.Short titleThis Act may be cited as the Veterans Health Benefits Voluntary Option Act of 2006. 
2.Designation of income tax overpayments to fund veterans’ health benefits 
(a)General ruleSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to returns and records) is amended by adding at the end the following new part: 
 
IXDesignation of income tax overpayments to fund veterans’ health benefits 
 
Sec. 6097. Designation of income tax overpayments. 
6097.Designation of income tax overpayments 
(a)General ruleEvery taxpayer who makes a return of the tax imposed by subtitle A for any taxable year may designate that a specified portion (not less than $1) of any overpayment of tax for such taxable year shall be used for health benefits provided by the Department of Veterans Affairs. 
(b)Manner and time of designationAny designation under subsection (a) for any taxable year shall be made— 
(1)at the time of filing the return of the tax imposed by subtitle A for such taxable year, and 
(2)in such manner as the Secretary may by regulation prescribe, except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(c)Treatment of amounts designatedFor purposes of this title, the amount designated by any taxpayer under subsection (a)— 
(1)shall be treated as being refunded to such taxpayer as of the last date prescribed for filing the return of tax imposed by subtitle A (determined without regard to extensions) or, if later, the date the return is filed, and 
(2)shall be treated as a contribution made by such taxpayer on such date to the United States.. 
(b)Clerical amendmentThe table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end thereof the following new item: 
 
 
Part IX. Designation of income tax overpayments to fund veterans’ health benefits.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
3.Department of Veterans Affairs Health Benefits Fund 
(a)In generalChapter 83 of title 38, United States Code, is amended by adding at the end the following new section: 
 
8306.Department of Veterans Affairs Health Benefits Fund 
(a)There is established in the Treasury of the United States an account to be known as the Department of Veterans Affairs Health Benefits Fund (in this section referred to as the Fund), consisting of such amounts as may be transferred or credited to the account under this section. 
(b)The Secretary of the Treasury shall, from time to time, transfer to the Fund the amounts designated under section 6097 of the Internal Revenue Code of 1986. Amounts that otherwise would be appropriated for the Department of Veterans Affairs may not be offset by the amount of such transfers to the Fund. 
(c)Amounts in the Fund shall be available, as provided in appropriations Acts, for purposes of providing health benefits through the Veterans Health Administration.. 
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
8306. Department of Veterans Affairs Health Benefits Fund.. 
 
